Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 1 of 41

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THE VILLAGE OF WAPPINGERS FALLS,
NEW YORK

Plaintiff,

INDEX NO.

AMERISOURCEBERGEN DRUG
CORPORATION; CARDINAL HEALTH,
INC.; MCKESSON CORPORATION;
TEVA PHARMACEUTICAL
INDUSTRIES, LTD.; TEVA
PHARMACEUTICALS USA, INC.;
CEPHALON, INC.; JOHNSON &
JOHNSON; JANSSEN
PHARMACEUTICALS, INC.;
ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.;
JANSSEN PHARMACEUTICA INC. n/k/a
JANSSEN PHARMACEUTICALS, INC:;
NORAMCO, INC.; ENDO HEALTH
SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.;
ALLERGAN PLC f/k/a ACTAVIS PLS;
WATSON PHARMACEUTICALS, INC.
n/k/a ACTAVIS, INC.; WATSON
LABORATORIES, INC.; ACTAVIS LLC:
ACTAVIS PHARMA, INC. f/k/a
WATSON PHARMA, INC.;
MALLINCKRODT PLC and
MALLINCKRODT LLC.,

Defendants.

I

 

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 2 of 41

Plaintiff, VILLAGE OF WAPPINGERS FALLS NEW YORK (“Plaintiff”), brings this
Complaint against Defendants Teva Pharmaceutical Industries, LTD.; Teva Pharmaceuticals USA,
Inc.; Cephalon , Inc.; Johnson & Johnson; Janssen Pharmaceuticals , Inc.; Ortho-McNeil-Janssen
Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutical Inc. n/k/a
Janssen Pharmaceuticals, Inc.; Noramco, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals,
Inc.; Allergan PLC £’k/a Actavis PLS; Watson Pharmaceuticals, Inc. n/k/a Actavis, Inc.; Watson
Laboratories, Inc.; Actavis, LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Mallinckrodt
ple; Mallinckrodt LLC; McKesson Corporation; Cardinal Health, Inc.; and AmerisourceBergen
Drug Corporation (collectively “Defendants”) and alleges as follows:

I. PARTIES

A. PLAINTIFF, VILLAGE OF WAPPINGERS FALLS.

L. Plaintiff is a village organized under New York law. See NY. CONST. ART. IX, §
(hy); NY STAT LOC GOVTS 6 10.

2. Plaintiff sustained economic damage as a result of Defendants’ wrongful conduct
alleged herein, including: (a) costs for providing medical care to patients suffering from opioid-
related addiction and injury; (b) costs for providing treatment, counseling, and rehabilitation
services; (c) costs for providing treatment of infants born with opioid-related medical conditions; (d)
increased costs of law enforcement and public safety relating to the opioid epidemic; (e) and costs
associated with providing care for children whose parents suffer from opioid-related disability or
incapacitation. These damages have been suffered, and continue to be suffered directly, by Plaintiff.

3. Plaintiff is authorized by law to abate any nuisance and prosecute in any court of
competent jurisdiction any person who creates, continues, contributes to, or suffers such nuisance
to exist and prevent injury and annoyance from such nuisance.

2

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 3 of 41

4, Plaintiff has standing to recover damages incurred as a result of Defendants’ actions
and omissions. Plaintiff has standing to bring all claims pled herein.

B. DEFENDANTS

5. The Manufacturer Defendants! manufactured, marketed, and warned regarding the
benefits and risks associated with the use of the opioid drugs. The Manufacturer Defendants failed their
legal duty to prevent diversion by monitoring and reporting suspicious orders.

6. CEPHALON, INC. is a Delaware corporation with its principal place of business in
Frazer, Pennsylvania. TEVAPHARMACEUTICALINDUSTRIES, LTD. (“TevaLtd.”) is an Israeli
corporation with its principal place of business in Petah Tikva, Israel. In 2011, Teva Ltd. acquired
Cephalon, Inc. TEVA PHARMACEUTICALS USA, INC. (“Teva USA”) isa Delaware corporation
which is registered to do business in New York and is a wholly owned subsidiary of Teva Ltd. in
Pennsylvania. Teva USA acquired Cephalon in October 2011.

7. Cephalon, Inc. manufactures, promotes, and sells opioids such as Actiq and Fentora in
the United States. Actiq has been approved by the FDA only for the “management of breakthrough
cancer pain in patients 16 years and older with malignancies who are already receiving and who are
tolerant to around-the-clock opioid therapy for the underlying persistent cancer pain.” Fentora has
been approved by the FDA only for the “management of breakthrough pain in cancer patients 18
years of age and older who are already receiving and who are tolerant to around-the-clock opioid
therapy for their underlying persistent cancer pain.”

8. Teva Ltd., Teva USA, and Cephalon, Inc. work together closely to market and sell

Cephalon products in the United States. Teva Ltd. conducts all sales and marketing activities for

 

' As referred to herein, the “Manufacturer Defendants” are Cephalon, Teva USA, Teva Ltd., Janssen,

Endo, Actavis, and Mallinckrodt.
3

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 4 of 41

Cephalon in the United States through Teva USA and has done so since its October 2011 acquisition of
Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products to the public. Teva
USA sells all former Cephalon branded products through its “specialty medicines” division. The FDA-
approved prescribing information and medication guide, which is distributed with Cephalon opioids,
discloses that the guide was submitted by Teva USA, and directs physicians to contact Teva USA to
report adverse events.

9. The United States is the largest of Teva Ltd.’s global markets, representing 53% of its
global revenue in 2015. Upon information and belief, Teva Ltd. directs the business practices of
Cephalon and Teva USA, and their profits inure to the benefit of Teva Ltd. as controlling
shareholder.

10. ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., now known
JANSSEN PHARMACEUTICALS, INC is a Pennsylvania corporation withits principal place of
business in Titusville, New Jersey, and is a wholly owned subsidiary of JOHNSON & JOHNSON
(J&J), a New Jersey corporation with its principal place of business in New Brunswick, New Jersey.
J&J is the only company that owns more than 10% of Janssen Pharmaceuticals’ stock, and
corresponds with the FDA regarding Janssen’s products. Upon information and belief, J&J controls
the sale and development of Janssen Pharmaceuticals’ drugs and Janssen’s profits inure to J&J’s
benefit. NORAMCO, INC. (“Noramco”) is a Delaware company headquartered in Wilmington,
Delaware and was a wholly owned subsidiary of J&J until July 2016. ORTHO-MCNEIL-
JANSSEN PHARMACEUTICALS, INC., now known as JANSSEN PHARMACEUTICALS,
INC, is a Pennsylvania corporation registered to do business in New York withits principal place of
business in Titusville, New Jersey. Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen
Pharmaceuticals, Inc., Janssen Pharmaceuticals, Inc., Noramco, and J&J are referred to as

4

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 5 of 41

“Janssen.”

11. Janssen manufactures, promotes, and sells drugs in the United States, including the opioid
Duragesic (fentanyl). Until January 2015, Janssen developed, marketed, and sold the opioids Nucynta
(tapentadol) and Nucynta ER.

12, ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its principal
place of business in Malvern, Pennsylvania. ENDO PHARMACEUTICALS INC. is a wholly
owned subsidiary of Endo Health Solutions Inc. and is a Delaware corporation registered to do
business in New York with its principal place of business in Malvern, Pennsylvania. Endo Health
Solutions Inc. and Endo Pharmaceuticals Inc. are referred to as “Endo.”

13. Endo develops, markets, and sells prescription drugs, including the opioids
Opana/Opana ER, Percodan, Percocet, and Zydone, inthe United States. Endo also manufactures and
sells generic opioids such as oxycodone, oxymorphone, hydromorphone, and hydrocodone products in
the United States, by itself and through its subsidiary, Qualitest Pharmaceuticals, Inc.

14. © ALLERGAN PLC is a public limited company incorporated in Ireland with its principal
place of business in Dublin, Ireland. ACTAVIS PLC acquired ALLERGAN PLC in March 2015, and
the combined company changed its name to ALLERGAN PLC in January 2013. Before that, WATSON
PHARMACEUTICALS, INC. acquired ACTAVIS, INC. in October 2012, and the combined company
changed its name to Actavis, Inc. as of January 2013 and then ACTAVIS PLC in October 2013.
WATSON LABORATORIES, INC. is a Nevada corporation with its principal place of business in
Corona, California, and is a wholly-owned subsidiary of ALLERGAN PLC (f/k/a Actavis, Inc., f/k/a
Watson Pharmaceuticals, Inc.). ACTAVIS PHARMA, INC. (f/k/a Actavis, Inc.) is registered to do
business with the New York Secretary of State as a Delaware corporation with its principal place of
business in New Jersey and was formerly known as WATSON PHARMA, INC. ACTAVIS LLC is a

5

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 6 of 41

Delaware limited liability company with its principal place of business in Parsippany, New Jersey. Each
of these defendants is owned by ALLERGAN PLC, which uses them to market and sell its drugs in the
United States. Upon information and belief, ALLERGAN PLC exercises control over these marketing
and sales efforts and profits from the sale of Allergan/Actavis products ultimately inure to its benefit.
ALLERGAN PLC, ACTAVIS PLC, ACTAVIS, Inc., Actavis LLC, Actavis Pharma, Inc., Watson
Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson Laboratories, Inc. are referred to as “Actavis.”

15. Actavis manufactures, promotes, sells, and distributes opioids, including the branded
drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic and Opana,
in the United States. Actavis acquired the rights to Kadian from King Pharmaceuticals, Inc. on
December 30, 2008, and began marketing Kadian in 2009.

16. MALLINCKRODT, PLC is an Irish public limited company headquartered in
Stainesupon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri.
MALLINCKRODT, LLC is a limited liability company organized and existing under the laws of
the State of Delaware and licensed to do business in New York. Mallinckrodt, LLC is a wholly
owned subsidiary of Mallinckrodt, ple. Mallinckrodt, ple and Mallinckrodt, LC are referred to as
“Mallinckrodt.”

17. Mallinckrodt manufactures, markets, and sells drugs in the United States
including genericoxycodone, of which it is one of the largest manufacturers. In July 2017,
Mallinckrodt agreed to pay $35 million to settle allegations brought by the Department of Justice
that it failed to detect and notify the Drug Enforcement Agency (“DEA”) of suspicious orders
of controlled substances.

18. The Distributor Defendants? placed into the stream of commerce prescription

 

* As referred to herein, the “Distributor Defendants” are McKesson Corporation, Cardinal Health, Inc.,
6

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 7 of 41

opioids, without fulfilling the fundamental duty of wholesale drug distributors to detect and warn
of diversion of dangerous drugs for non-medical purposes. The Distributor Distributors universally
failed to comply with federal and state law.

19. McKESSON CORPORATION (“McKesson”) operates as a licensed pharmacy
wholesaler in New York. McKesson has its principal place of business in San Francisco, California.

20. CARDINAL HEALTH, INC. (“Cardinal”) operates as a licensed pharmacy
wholesaler in New York. Cardinal Health, Inc. is an Indiana corporation with its principal place of
business in Dublin, Ohio.

21. AMERISOURCEBERGEN DRUG CORPORATION (“AmerisourceBergen”)
operates as a licensed pharmacy wholesaler in New York. AmerisourceBergen is a Delaware
corporation which may be served through its registered agent for service of process.
AmerisourceBergen’s principal place of business is in Chesterbrook, Pennsylvania.

Il. JURISDICTION & VENUE

22. Plaintiff is diverse from all Defendants, therefore, this Court has jurisdiction as the
amount in controversy exceeds $75,000.00.

23. This Court has personal jurisdiction over Defendants because they conduct business in
New York.

24. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial part
of the events or omissions giving rise to the claim occurred in this District and each Defendant
transacted affairs and conducted activity that gave rise to the claim of relief in this District. 28 U.S.

C. §§ 1391(b).

 

and Amerisourcebergen Drug Corporation.

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 8 of 41

Iii. FACTUAL ALLEGATIONS

25. The Manufacturer Defendants have made false and misleading claims, contrary to the
language on their drugs’ labels, regarding the risks of using their drugs.

26. The Manufacturer Defendants disseminated information to pervert medical
understanding of opioids and risks of opioid use. They disseminated these messages directly, through
their sales representatives, in speaker groups led by physicians the Manufacturer Defendants
recruited for their support of their marketing messages, and through unbranded marketing and
industry-funded front groups.

27. Opioids are the most prescribed class of drugs. Sales of opioids in the United States

have exceeded $8 billion in revenue annually since 2009.

28. The Manufacturer Defendants wrongfully and tortiously continued their conduct with
knowledge that such conduct was harming Plaintiff.

29. The Manufacturer Defendants spread their false and deceptive statements by marketing
their opioids directly to doctors and patients in the Village of Wappingers Falls.

30. The Manufacturer Defendants marketed their opioids using unbranded advertising,
paid speakers and “key opinion leaders” (“KOLs”), and industry-funded organizations posing as
neutral and credible professional societies and patient advocacy groups (referred to hereinafter as
“Front Groups”). Defendants’ conduct is intentionally deceptive.

31. The Manufacturer Defendants deceptively marketed opioids in the Village of
Wappingers Falls by advertising that opioid use generally is safe. By funding and directing this false
marketing, the Manufacturer Defendants controlled the deceptive opioid messages.

32. The Manufacturer Defendants controlled the distribution of false messages in scientific

publications, Continuing Medical Education (“CME”) programs, and medical conferences and

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 9 of 41

seminars.

33. The Manufacturer Defendants soughtto avoid FDA scrutiny in their effort to expand the
opioid industry by intentionally disseminating falsely stated claims.

34. The Manufacturer Defendants falsely and misleadingly stated the risks of competing
medications like NSAIDs, so that doctors and patients would look to opioids first for the treatment of
chronic pain. Once again, these misrepresentations by the Manufacturer Defendants are belied by the
FDA and CDC based on the scientific evidence. Indeed, the FDA changed the labels on opioids to
state that opioids should only be used as a last resort “in patients for which alternative treatment
options” like non-opioid drugs “are inadequate.” And the 2016 CDC Guideline states that NSAIDs, not
opioids, should be the first-line treatment for chronic pain, particularly arthritis and lower back pain.

35. Cephalon deceptively marketed its opioids Actiq and Fentora for chronic pain even
though the FDA has expressly limited their use to the treatment of cancer pain in opioid tolerant
individuals. These drugs are not shown to be safe or effective for chronic pain.

36. Cephalon still conducts a campaign to promote Actiq and Fentora for chronic pain and
other non-cancer conditions for which it was not approved.

a. Cephalon sponsored a CME that concluded a “[c]linically, broad

classification of pain syndromes as either cancer- or non-cancer-
related has limited utility” and recommended Actiq and Fentora for
patients with chronic pain; and

b. Cephalon’s sales representatives set up speaker programs for

doctors, including many non-oncologists, which promoted Actiq

and Fentora for the treatment of non-cancer pain.

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 10 of 41

37. | Cephalon’s deceptive marketing gave doctors and patients the false impression that
Actiq and Fentora were not only safe and effective for treating chronic pain, but were also approved
by the FDA for such uses.

38. Endo has been cited for its failure to set up an effective system for identifying and
reporting suspicious prescribing. In fact, Endo failed to require sales representatives to report signs of
abuse, diversion, and inappropriate prescribing; paid bonuses to sales representatives for detailing
prescribers who were subsequently arrested or convicted for illegal prescribing; and failed to prevent
sales representatives from visiting prescribers whose suspicious conduct had caused them to be placed
on ano-call list.

39. The Manufacturer Defendants identified and targeted susceptible prescribers and
vulnerable patient populations in the Village of Wappingers Falls. For example, the Manufacturer
Defendants focused their deceptive marketing on primary care doctors, who were more likely to
treat chronic pain patients and prescribe them drugs.

40. The Manufacturer Defendants targeted vulnerable patient populations like the elderly
and veterans, who tend to suffer from chronic pain. The Manufacturer Defendants targeted these
vulnerable patients even though the risks of long-term opioid use were significantly greater for them.

41. The Manufacturer Defendants made and/or disseminated deceptive statements
regarding material facts and further concealed material facts, in the course of manufacturing,
marketing, and selling prescription opioids. The Manufacturer Defendants’ actions were intentional
and/or unlawful.

42. Defendant Endo made and/or disseminated deceptive statements, and concealed
material facts in such a way to make its statements deceptive, including, but not limited to, the
following:

10

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 11 of 41

facilitating the distribution of patient education materials that
contained deceptive statements;

advertising deceptive statements concerning the ability of
opioids to improve function long-term and concerning the
evidence supporting the efficacy of opioids long-term for the
treatment of chronic non-cancer pain;

advertising in academic journals promoting chronic opioid
therapy as safe and effective for long term use for high risk
patients;

advertising falsely and inaccurately that Endo’s opioids would
provide a reduction in oral, intranasal, or intravenous abuse;

falsely and wrongfully concealing the true risk of addiction and
promoting the misleading concept of pseudoaddiction;

creating publications that presented an unbalanced treatment of the
long-term and dose-dependent risks of opioids versus NSAIDs;
supporting pro-opioid KOLs, who made deceptive statements
concerning the use of opioids to treat chronic non-cancer pain;
supporting pro-opioid pain organizations that made deceptive
statements, including in patient education materials, concerning the
use of opioids to treat chronic non-cancer pain;

targeting the elderly by assisting in the distribution of guidelines
that contained deceptive statements concerning the use of opioids
to treat chronic non-cancer pain and misrepresented the risks of

11

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 12 of 41

43,
material facts
following:

a.

opioid addiction in this population;

endorsing and assisting in the distribution of CMEs containing
deceptive statements concerning the use of opioids to treat chronic
non-cancer pain;

developing and disseminating scientific studies that deceptively
concluded opioids are safe and effective for the long-term
treatment of chronic non-cancer pain and that opioids improve
quality of life, while concealing contrary data;

facilitating literature written by pro-opioid KOLs that deceived
concerning the use of opioids to treat chronic non-cancer pain,
including the concept of pseudoaddiction; and

making deceptive statements concerning the use of opioids to treat
chronic non-cancer pain to prescribers through in-person detailing.
Defendant Janssen made and/or disseminated deceptive statements, and concealed

in such a way to make its statements deceptive, including, but not limited to, the

creating, sponsoring, and assisting in the distribution of patient
education materials that contained deceptive statements;

directly disseminating deceptive statements through internet sites
over which Janssen exercised final editorial control and approval
stating that opioids are safe and effective for the long-term
treatment of chronic non-cancer pain and that opioids improve
quality of life, while concealing contrary data;

12

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 13 of 41

disseminating deceptive statements concealing the true risk of
addiction and promoting the deceptive concept of pseudoaddiction
through internet sites over which Janssen exercised final editorial
control and approval;

promoting opioids for the treatment of conditions for which Janssen
knew, due to the scientific studies it conducted, that opioids were
not efficacious and concealing this information;

sponsoring, directly distributing, and assisting in the dissemination
of patient education publications over which Janssen exercised
final editorial control and approval, which presented an
unbalanced treatment of the long-term and dose dependent risks of
opioids versus NSAIDs;

providing significant financial support to pro-opioid KOLs, who
made deceptive statements concerning the use of opioids to
treat chronic non-cancer pain;

providing necessary financial support to pro-opioid pain
organizations that made deceptive statements, including in patient
education materials, concerning the use of opioids to treat chronic
non-cancer pain;

targeting the elderly by assisting in the distribution of guidelines
that contained deceptive statements concerning the use of opioids
to treat chronic non-cancer pain and misrepresented the risks of
opioid addiction in this population;

13

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 14 of 41

targeting the elderly by sponsoring, directly distributing, and
assisting in the dissemination of patient education publications
targeting this population that contained deceptive statements
about the risks of addiction and the adverse effects of opioids,
and made false statements that opioids are safe and effective for
the long-term treatment of chronic non-cancer pain and improve
quality of life, while concealing contrary data;

endorsing and assisting in the distribution of CMEs containing
deceptive statements concerning the use of opioids to treat chronic
non-cancer pain;

directly distributing and assisting in the dissemination of literature
written by pro-opioid KOLs that contained deceptive statements
concerning the use of opioids to treat chronic noncancer pain,
including the concept of pseudoaddiction;

creating, endorsing, and supporting the distribution of patient and
prescriber education materials that misrepresented the data
regarding the safety and efficacy of opioids for the long-term
treatment of chronic non-cancer pain, including known rates of
abuse and addiction and the lack of validation for long-term
efficacy;

targeting veterans by sponsoring and disseminating patient
education marketing materials that contained deceptive statements
concerning the use of opioids to treat chronic non-cancer pain; and

14

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 15 of 41

n. making deceptive statements concerning the use of opioids to treat
chronic non-cancer pain to prescribers through in-person detailing.

44, Defendant Cephalon made and/or disseminated untrue, false and deceptive statements,

and concealed material facts in such a way to make their statements deceptive, including, but not
limited to, the following:

a. creating, sponsoring, and assisting in the distribution of patient
education materials that contained deceptive statements;

b. sponsoring and assisting in the distribution of publications that
promoted the deceptive concept of pseudoaddiction, even for
high-risk patients;

C. providing significant financial support to pro-opioid KOL doctors
who made deceptive statements concerning the use of opioids to
treat chronic non-cancer pain and breakthrough chronic non-
cancer pain;

d. developing and disseminating scientific studies that deceptively
concluded opioids are safe and effective for the long-term
treatment of chronic non-cancer pain in conjunction with
Cephalon’s potent rapid-onset opioids;

e. providing needed financial support to pro-opioid pain
organizations that made deceptive statements, including in
patient education materials, concerning the use of opioids to
treat chronic non-cancer pain;

f. endorsing and assisting in the distribution of CMEs containing

15

 
45.

Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 16 of 41

deceptive statements concerning the use of opioids to treat
chronic non-cancer pain;

endorsing and assisting in the distribution of CMEs containing
deceptive statements concerning the use of Cephalon’s rapid onset
opioids;

directing its marketing of Cephalon’s rapid-onset opioids toa wide
range of doctors, including general practitioners, neurologists,
sports medicine specialists, and workers’ compensation programs,
serving chronic pain patients;

making deceptive statements concerning the use of Cephalon’s
opioids to treat chronic non-cancer pain to prescribers through in-
person detailing and speakers’ bureau events, when suchuses are
unapproved and unsafe; and

making deceptive statements concerning the use of opioids to treat
chronic non-cancer pain to prescribers through in-person detailing
and speakers’ bureau events.

Defendant Actavis made and/or disseminated deceptive statements, and concealed

material facts in such a way to make its statements deceptive, including, but not limited to, the

following:

a.

making deceptive statements concerning the use of opioids to treat
chronic non-cancer pain to prescribers through in-person detailing;
creating and disseminating advertisements that contained

deceptive statements that opioids are safe and effective for the long-

16

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 17 of 41

term treatment of chronic non-cancer pain and that opioids improve
quality of life;

c. creating and disseminating advertisements that concealed the risk of

addiction in the long-term treatment of chronic, non-cancer pain; and

d. developing and disseminating scientific studies that deceptively

concluded opioids are safe and effective for the long-term
treatment of chronic non-cancer pain and that opioids improve
quality of life while concealing contrary data.

46. The Manufacturer Defendants profited from their misrepresentations about the risks
and benefits of opioids for chronic pain even though they knew that their misrepresentations were
false and deceptive.

47. The Manufacturer Defendants took steps to avoid detection of and to fraudulently
conceal their deceptive marketing and unlawful, unfair, and fraudulent conduct. For example, the
Manufacturer Defendants disguised their role in the deceptive marketing of chronic opioid therapy
by funding and working through third parties like Front Groups and KOLs. The Manufacturer
Defendants purposefully hid behind the assumed credibility of these individuals and organizations
and relied on them to vouch for the accuracy and integrity ofthe Manufacturer Defendants’ false and
deceptive statements about the risks and benefits of long-term opioid use for chronic pain.
Defendants also never disclosed their role in shaping, editing, and approving the content of
information and materials disseminated by these third parties. The Manufacturer Defendants exerted
considerable influence on these promotional and “educational” materials in emails, correspondence
and meetings with KOLs, Front Groups, and public relations companies that were not, and have not
yet become, public. For example, PainKnowledge.org, which is run by the NIPC, did not disclose

17

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 18 of 41

Endo’s involvement. Other Manufacturer Defendants, such as Janssen, ran similar websites that
masked their own role.

48. The Manutacturer Defendants manipulated their promotional materials to show that
their claims were accurate when they were false. The Manufacturer Defendants foisted upon the
medical community false and misleading information about ineffectual strategies to avoid or control
opioid addiction. The Manufacturer Defendants recommended to the medical community that
dosages be increased, without disclosing the risks. Medical professionals relied upon the
Defendants’ false information in making treatment decisions. The Manufacturer Defendants
successfully concealed from the medical community, patients, and health care payors facts sufficient
to arouse suspicion of the claims that Plaintiff now asserts. Plaintiff did not know of the existence of
the Manufacturer Defendants’ fraud and could not have acquired such knowledge earlier through
the exercise of reasonable diligence.

49, The Distributor Defendants owe a duty under both federal law (21 U.S.C. § 823, 21
CFR 1301.74) and New York law (10 CRR-NY 80.22), to monitor, detect, investigate, refuse to fill,
and report suspicious orders of prescription opioids originating from Plaintiffs Community as well
as those orders which the Distributor Defendants knew or should have known were likely to be
diverted into Plaintiffs Community.

50. The foreseeable harm from a breach of these duties is the diversion of prescription
opioids for nonmedical purposes.

51. The Distributor Defendants breached their duties under state and federal law. These
breaches caused diversion of prescription opioids for nontherapeutic purposes in the Village of

Wappingers Falls.

18

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 19 of 41

52. The unlawful diversion of prescription opioids is a direct and proximate cause of the
opioid epidemic, prescription opioid abuse, addiction, morbidity and mortality in the Village of
Wappingers Falls. This diversion and the epidemic harmed Plaintiff.

53. The opioid epidemic in the Village of Wappingers Falls is a public nuisanceand
remains unabated.

54. | The Distributor Defendants intentionally continued their conduct creating the opioid
nuisance and causing Plaintiff's damages.

55. Opioids are a controlled substance and are categorized as “dangerous drugs”
under New York law. See NY Crim Pro L § 715.05; NY PBH § 3306. These “schedule IT” drugs
are controlled substances with a “high potential for abuse.”21 U.S.C. §§812(b), 812(2)(A)-(C).

56. | As wholesale drug distributors, each Distributor Defendant was required under
New York law to obtain a license as a wholesaler of controlled substances. NY PBH Article 33.
Each Distributor Defendant is licensed by the New York Department of Health and is a “registrant”
or “licensee” as a wholesale distributor in the chain of distribution of Schedule I controlled
substances and assumed a duty to comply with all security requirements imposed under the
regulations adopted by the New York Department of Health.

57. Each Distributor Defendant was further required to register with the DEA,
pursuant to the federal Controlled Substance Act. See 21 U.S.C. § 823(b), (e); 28 C.F.R.
§0.100. Each Distributor Defendant is a “registrant” as a wholesale distributor in the chain of
distribution of Schedule II controlled substances with a duty to comply with all security
requirements imposed under that statutory scheme.

58. Each Distributor Defendant has an affirmative duty under federal and New York law
to actasagatekeeper guarding against the diversion of the highly addictive, dangerous opioid drugs.

19

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 20 of 41

Federal law requires that Distributors of Schedule II drugs, including opioids, must maintain
“effective control against diversion of particular controlled substances into other than legitimate
medical, scientific, and industrial channels.”21 U.S.C. §§823(b)(1).

59. The New York Department of Health requires that drug wholesalers “shall establish and
operate a system to disclose to the licensee suspicious orders for controlled substances and inform the
department of such suspicious orders. Suspicious orders shall include, but not be limited to, orders of
unusual size, orders deviating substantially from a normal pattern, and orders of unusual frequency.”
Rule 80.22.

60. Federal regulations, similarly impose a non-delegable duty upon wholesale drug
distributors to “design and operate a system to disclose to the registrant suspicious orders of
controlled substances. The registrant [distributor] shall inform the Field Division Office of the
Administration in his area of suspicious orders when discovered by the registrant. Suspicious orders
include orders of unusual size, orders deviating substantially from a normal pattern, and orders of
unusual frequency.” 21 C.F.R. §1301.74(b).

61. In addition to reporting all suspicious orders, distributors must also stop shipment on
any order which is flagged as suspicious and only ship orders which were flagged as potentially
suspicious if, after conducting due diligence, the distributor can determine that the order is not likely
to be diverted into illegal channels.

62. The Distributor Defendants admit that they are responsible for reporting suspicious
orders.

63. The Distributor Defendants admit that they have not only statutory and regulatory

responsibilities to detect and prevent diversion of controlled prescription drugs.

20

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 21 of 41

64. — Each of the Distributor Defendants sold prescription opioids, including hydrocodone
and/or oxycodone, to retailers in the Village of Wappingers Falls and/or to retailers from which
Detendants knew prescription opioids were likely to be diverted in the Village of Wappingers Falls.

65. Each Distributor Defendant owes a duty to monitor and detect suspicious orders of
prescription opioids.

66. Each Distributor Defendant owes a duty under federal and state law to investigate and
refuse suspicious orders of prescription opioids.

67. Each Distributor Defendant owes a duty under federal and state law to report suspicious
orders of prescription opioids.

68. Each Distributor Defendant owes a duty under federal and state law to prevent the
diversion of prescription opioids into illicit markets in the State and Plaintiff's Community.

69. The foreseeable harm resulting from a breach of these duties is the diversion of
prescription opioids for nontherapeutic purposes.

70. Plaintiff is damaged by the harm resulting from the diversion of prescription opioids
for nonmedical purposes.

71. The sheer volume of prescription opioids distributed to pharmacies in the Village of
Wappingers Falls is excessive for the medical need of the community.

72. The Distributor Defendants failed to report “suspicious orders” originating from the
Village of Wappingers Falls.

73. The Distributor Defendants unlawfully filled suspicious orders of unusual size,
orders deviating substantially from a normal pattern.

74. The Distributor Defendants breached their duty to monitor, refuse and report
suspicious orders of prescription opiates originating from the Village of Wappingers Falls.

21

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 22 of 41

75. The Distributor Defendants breached their duty to maintain effective controls against
diversion of prescription opiates into other than legitimate medical, scientific, and industrial channels.

76. The Distributor Defendants breached their duty to “design and operate a system to
disclose to the registrant suspicious orders of controlled substances” and failed to inform the authorities
including the DEA of suspicious orders when discovered.

77. The Distributor Defendants breached their duty to exercise due diligence to avoid
filling suspicious orders.

78. The federal and state laws at issue here are public safety laws.

79. The Distributor Defendants’ violations of public safety statutes constitute prima facie
evidence of negligence under State law.

80. The Distributor Defendants’ conduct is purposeful and intentional.

81. The Distributor Defendants acted with a conscious disregard for the rights and safety
of other persons. Said actions have a great probability of causing substantial harm.

82. The Distributor Defendants’ repeated shipments of suspicious orders, over an
extended period of time, in violation of public safety statutes, and without reporting the suspicious
orders to the relevant authorities demonstrates wanton, willful, or reckless conduct or criminal
indifference to civil obligations affecting the rights of othersand justifies an award of punitive
damages.

83. Defendants agreed among themselves to set up, develop, and fund an unbranded
promotion and marketing network to promote the use of opioids for the management of pain in order to
mislead physicians, patients, health care providers, and health care payors through misrepresentations
and omissions regarding the appropriate uses, risks, and safety of opioids, to increase sales, revenue, and
profit from their opioid products.

22

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 23 of 41

84. This interconnected and interrelated network relied on the Defendants’ collective use of
unbranded marketing materials, such as KOLs, scientific literature, CMEs, patient education materials,
and Front Groups developed and funded collectively by Defendants intended to mislead consumers and
medical providers of the appropriate uses, risks, and safety of opioids.

85. Defendants’ collective marketing scheme to increase opioid prescriptions, sales, revenues
and profits centered around the development, the dissemination, and reinforcement of nine false
propositions: (a) that addiction is rare among patients taking opioids for pain; (b) that addiction risk
can be effectively managed; (c) that symptoms of addiction exhibited by opioid patients are actually
symptoms of an invented condition dubbed “pseudoaddiction”; (d) that withdrawal is easily managed;
(e) that increased dosing presents no significant risks; (f) that long-term use of opioids improves
function; (g) that the risks of alternative forms of pain treatment are greater than the adverse effects of
opioids; (h) that use of time-released dosing prevents addiction; and (i) that abuse-deterrent formulations
provide a solution to opioid abuse.

86. | Defendants knew that none of these propositions is true and that there was no evidence
to support them. Each Defendant worked individually and collectively to develop and actively
promulgate these nine false propositions in order to mislead physicians, patients, health care providers,
and healthcare payors regarding the appropriate uses, risks, and safety of opioids.

87. Defendants’ unbranded promotion and marketing network was a successful marketing
tool that achieved marketing goals that would have been impossible to have been met by a single or even
a handful of the network’s distinct corporate members.

88. For example, the network members pooled their vast marketing funds and dedicated
them to expansive and normally cost-prohibitive marketing ventures, such as the creation of Front
Groups. These collaborative networking tactics allowed each Defendant to diversify its marketing

23

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 24 of 41

efforts, all the while sharing any risk and exposure, financial and/or legal, with other Defendants.

89. Defendants worked together to manufacture wide support for their unfounded theories
and propositions involving opioids. Due to their sheer numbers and resources, Defendants were able to
create a false consensus through their materials and references.

90. An illustrative example of Defendants’ utilization of this tactic is the wide promulgation
of the Porter & Jick Letter, which declared the incidence of addiction “rare” for patients treated with
opioids. The authors had analyzed a database of hospitalized patients who were given opioids in a
controlled setting to ease suffering from acute pain. These patients were not given long-term opioid
prescriptions or provided opioids to administer to themselves at home, nor was it known how frequently
or infrequently and in what doses the patients were given their narcotics. Rather, it appears the patients
were treated with opioids for short periods of time under in-hospital doctor supervision.

91. Nonetheless, Defendants widely and repeatedly cited this letter as proof of the low
addiction risk in connection with taking opioids in connection with taking opioids despite its obvious
shortcomings. Defendants’ egregious misrepresentations based on this letter included claims that less
than one percent of opioid users became addicted.

92. Defendants’ collective misuse of the Porter & Jick Letter helped the opioid
manufacturers convince patients and healthcare providers that opioids were not a concern.

93. | Defendants took advantage of the industry structure, including end-running its internal
checks and balances, to their collective advantage. Defendants agreed among themselves to increasing
the supply of opioids and fraudulently increasing the quotas that governed the manufacture and supply
of prescription opioids. Defendants did so to increase sales, revenue, and profit from their opioid

products.

24

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 25 of 41

94. The interaction and length of the relationships between and among the Defendants
reflects a deep level of interaction and cooperation between Defendants in a tightly knit industry.

95. The Marketing and Distributor Defendants were not two separate groups operating in
isolation or two groups forced to work together in a closed system. The Defendants operated together
as a united entity, working together on multiple fronts, to engage in the unlawful sale of prescription
opioids.

96. Defendants collaborated to expand the opioid market in an interconnected and
interrelated network in the following ways, as set forth more fully below, including, for example,
membership in the Healthcare Distribution Alliance “SHDA”).

97. Defendants utilized their membership in the HDA and other forms of collaboration to
form agreements about their approach to their duties under the NYCSA to report suspicious orders. The
Defendants overwhelmingly agreed on the same approach—to fail to identify, report or halt suspicious
opioid orders, and fail to prevent diversion. Defendants’ agreement to restrict reporting provided an
added layer of insulation from DEA scrutiny for the entire industry as Defendants were thus collectively
responsible for each other’s compliance with their reporting obligations.

98. Defendants were, both individually and collectively, aware of the suspicious orders that
flowed directly from Defendants’ facilities.

99. Defendants knew that their own conduct could be reported by other Defendants and that
their failure to report suspicious orders they filled could be brought to the DEA’s attention. As a result,
Defendants had an incentive to communicate with each other about the reporting or suspicious orders to
ensure consistency in their dealings with DEA.

100. The Defendants also worked together to ensure that the opioid quotas allowed by the
DEA remained artificially high and ensured that suspicious orders were not reported to the DEA in order

25

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 26 of 41

to ensure that the DEA had no basis for refusing to increase or decrease production quotas due to
diversion.

101. The desired consistency and collective end goal was achieved. Defendants achieved
blockbuster profits through higher opioid sales by orchestrating the unimpeded flow of opioids.

COUNT I
PUBLIC NUISANCE
(Against all Defendants)

102.  Plaintiffincorporates by reference all other paragraphs of this Complaint as if fully set
forth here, and further alleges as follows.

103. Defendants engaged in conduct which endangers the health, safety or comfort of a
considerable number of persons.

104. Defendants’ actions damaged all members of the public.

105. Defendants’ conduct and subsequent sale of their opioid products resulted in

interference with the public health.

106. The public nuisance created by Defendants is within the control of Defendants.

107. The public nuisance created by Defendants is the result of repeated and continuing
conduct which requires the expenditure of funds by Plaintiff on an ongoing and continuous basis.

108. Defendants have tortiously caused and permitted dangerous drugs under their control
to be diverted such as to injure Plaintiff's Community and its residents.

109. Defendants have wrongfully distributed opioids without maintaining effective
controls against diversion.

110. Defendants caused interference with the public health, safety, and welfare to be free

from reasonable apprehension of danger to person or property.

26

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 27 of 41

111. Defendants’ conduct in illegally distributing and selling prescription opioids, or causing
such opioids to be distributed and sold, where Defendants know, or reasonably should know, such
opioids will be diverted and possessed and/or used illegally in Plaintiff’s Community is of a continuing
nature.

112. Defendants’ actions have been of a continuing nature and have produced a significant
effect upon the public’s rights, including the public’s right to health and safety.

113. A violation of any rule or law controlling the distribution of a drug of abuse in
Plaintiff's Community and the State is a public nuisance.

114. Defendants’ distribution of opioids while failing to maintain effective controls
against diversion was proscribed by statute and regulation.

115. Defendants’ ongoing conduct produces an ongoing nuisance, as the prescription opioids
that they allow and/or cause to be illegally distributed and possessed in Plaintiff's Community will be
diverted, leading to abuse, addiction, crime, and public health costs

116. Because of the continued use and addiction caused by these illegally distributed
opioids, the public will continue to fear for its health, safety and welfare, and will be subjected to
conduct that creates a disturbance and reasonable apprehension of danger to person and property.

117. Defendants know, or reasonably should know, that their conduct will have an
ongoing detrimental effect upon the public health, safety and welfare, and the public’s ability to be
free from disturbance and reasonable apprehension of danger to person and property.

118. Defendants know, or reasonably should know, that their conduct causes an
unreasonable invasion of the public right to health, safety and welfare and the public’ s ability to be free

from disturbance and reasonable apprehension of danger to person and property.

27

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 28 of 41

119. Defendants’ conduct in wrongfully marketing, distributing, and selling prescription
opioids creates a strong likelihood that these illegal distributions of opioids will cause death and injuries
to residents in Plaintiff’s Community and otherwise interfere with public health.

120. Defendants’ conduct caused death and injury to residents in the Village of Wappingers
Falls, and will otherwise significantly and unreasonably interfere with public health, safety and welfare,
and with the public’s right to be free from disturbance and reasonable apprehension of danger to person
and property.

121. Defendants’ conduct caused their drugs to be widely available and used to the harm of
Plaintiff.

122. Defendants’ conduct is a direct and proximate cause of deaths and injuries to the
residents of the Village of Wappingers Falls.

123. Defendants’ conduct is a public nuisance and, if unabated, will continue to threaten
the health, safety and welfare of the residents of Plaintiff's Community, creating an atmosphere of
fear and addiction that tears at the residents’ sense of well-being and security all to its economic
detriment.

124. Defendants’ actions created and expanded the abuse of opioids, which expenses
tortiously injured Plaintiff economically.

125. Defendants knew the method by which they got opioids to the public increased to
diversion and caused Plaintiff's economic hardship.

126. Defendants acted recklessly, negligently and/or carelessly, in breach of their duties to
maintain effective controls against diversion, thereby creating an unreasonable risk of harm.

127. Defendants acted with actual malice because Defendants acted with a conscious
disregard for the rights and safety of other persons, and said actions have a great probability of causing

28

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 29 of 41

substantial harm

128. The damages available to Plaintiff include, inter alia, recoupment of governmental
costs, flowing trom an ongoing and persistent public nuisance which the government seeks to abate.
Defendants’ conduct is ongoing and persistent, and Plaintiff seeks all damages flowing from
Defendants’ conduct.

129. Plaintiff seeks to abate the nuisance and harm created by Defendants’ conduct.

130. Asa direct result of Defendants’ conduct, Plaintiff and Plaintiffs Community have
suffered actual injury and damages including, but not limited to, significant expenses for police,
emergency, health, prosecution, corrections and other services. Plaintiff here seeks recovery for its
own harm.

131. Plaintiff and Plaintiff's Community have sustained specific and special injuries
because its damages include, inter alia, health services, law enforcement expenditures, and costs
related to opioid addiction treatment and overdose prevention.

132. Plaintiff further is entitled to abate the nuisance created by the Defendants.

133. Defendants’ conduct is a continuing nuisance.

134. The Village of Wappingers Falls has sustained, and continues to sustain injuries
because its damages include, inter alia, health services and law enforcement expenditures.

135. Plaintiff seeks economic losses resulting from Defendants’ fraudulent activity and
fraudulent misrepresentations.

136. Plaintiff seeks all legal and equitable relief as allowed by law including, inter alia,
abatement, injunctive relief, restitution, disgorgement of profits, compensatory and punitive damages,
and all damages allowed by law to be paid by the Defendants, attorney fees and costs, and pre- and post-
judgment interest.

29

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 30 of 41

COUNT I
NEGLIGENCE
(Against All Defendants)

137. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully
set forth here, and further alleges as follows.

138. Plaintiff seeks economic damages which were the foreseeable result of Defendants’
intentional and/or unlawful actions and omissions.

139. Under State law, to establish actionable negligence, one must show in addition to the
existence of a duty, a breach of that duty, and injury resulting proximately therefrom. All such essential
elements exist here.

140. Each Defendant had an obligation to exercise reasonable care in manufacturing,
marketing, selling, and distributing highly dangerous opioid drugs to the State and Plaintiff.

141. Each Defendant had an obligation to exercise due care in manufacturing, marketing,
selling, and distributing highly dangerous opioid drugs in the State and Plaintiff's Community.

142. The existence of a duty depends on the foreseeability of the injury. Each Defendant
owed a duty to Plaintiff and to Plaintiff's Community because the injuries alleged herein were
foreseeable, and in fact foreseen, by Defendants.

143. Reasonably prudent manufacturers and distributors of prescription opioids would
have anticipated that the scourge of opioid addiction would wreak havoc on communities, and the
significant costs which would be imposed upon the governmental entities associated with those
communities. The closed system of opioid distribution whereby wholesale distributors are the
gatekeepers between manufacturers and pharmacies, and wherein all links in the chain have a duty
to prevent diversion, exists for the purpose of controlling dangerous substances such as opioids and

preventing diversion and abuse.

30

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 31 of 41

144. Reasonably prudent manufacturers of pharmaceutical products would know that
aggressively pushing highly addictive opioids for chronic pain would result in the severe harm of
addiction, foreseeably causing patients to seek increasing levels of opioids, frequently turning to the
illegal drug market as a result of a drug addiction that was foreseeable to the Manufacturer Defendants.

145. Moreover, Defendants wererepeatedly warned bylaw enforcement oftheunlawfulness
and consequences of their actions and omissions.

146. The escalating amounts of addictive drugs flowing through Defendants’ businesses,
and the sheer volume of these prescription opioids, further alerted Defendants that addiction was
fueling increased consumption and that legitimate medical purposes were not being served.

147. As described above in language expressly incorporated herein, the Distributor
Defendants breached their duties to exercise due care in the business of wholesale distribution of
dangerous opioids, which are Schedule II Controlled Substances, by failing to monitor for, failing to
report, and filling highly suspicious orders time and again. Because the very purpose of these duties
was to prevent the resulting harm-diversion of highly addictive drugs for non- medical purposes -
the causal connection between Defendants’ breach of duties and the ensuing harm was entirely
foreseeable.

148. As described elsewhere in the Complaint in language expressly incorporated herein,
the Distributor Defendants misrepresented their compliance with their duties under the law and
concealed their noncompliance and shipments of suspicious orders of opioids to Plaintiff's
Community and destinations from which they knew opioids were likely to be diverted into Plaintiff’ s
Community, in addition to other misrepresentations alleged and incorporated herein.

149. Asdescribed elsewhere in the Complaint in language expressly incorporated herein,
the Manufacturer Defendants breached their duties to exercise due care in the business of

3]

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 32 of 41

pharmaceutical manufacturers of dangerous opioids, which are Schedule II Controlled Substances,
and by misrepresenting the nature of the drugs and aggressively promoting them for chronic pain for
which they knew the drugs were not safe or suitable.

150. The Manufacturer Defendants misrepresented and concealed the addictive nature of
prescription opioids and their lack of suitability for chronic pain, in addition to other
misrepresentations alleged and incorporated herein.

151. All Defendants breached their duties to prevent diversion and report and halt suspicious
orders, and all Defendants misrepresented their compliance with their legal duties.

152. Defendants’ breaches were intentional and/or unlawful, and Defendants’ conduct
was willful, wanton, malicious, reckless, oppressive, and/or fraudulent.

153. The causal connection between Defendants’ breaches of duties and misrepresentations
and the ensuing harm was entirely foreseeable.

154. As described above in language expressly incorporated herein, Defendants’ breaches of
duty and misrepresentations caused, bears a causal connection with, and/or proximately resulted in the
damages sought herein.

155. Defendants were selling dangerous drugs statutorily categorized as posing a high
potential for abuse and severe dependence. Defendants knowingly traded in drugs that presented a
high degree of danger if prescribed incorrectly or diverted to other than medical, scientific, or
industrial channels. However, Defendants breached their duties to monitor for, report, and halt
suspicious orders, breached their duties to prevent diversion, and, further, misrepresented what their
duties were and their compliance with their legal duties.

156. Defendants’ unlawful and/or intentional actions create a rebuttable presumption of
negligence under State law.

32

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 33 of 41

157. Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)
resulting from Defendants’ actions and omissions. Plaintiff does not seek damages for the wrongful
death, physical personal injury, serious emotional distress, or any physical damage to property caused
by Defendants’ actions.

158.  Plaintiff'seeks all legal and equitable relief'as allowed by law, other than such damages
disavowed herein, including, inter alia, injunctive relief, restitution, disgorgement of profits,
compensatory and punitive damages, and all damages allowed by law to be paid by the Defendants,
attorney fees and costs, and pre- and post-judgment interest.

COUNT I
NEGLIGENCE PER SE
(Violation of New York Controlled Substance Act and
the New York Department of Health Rules and Regulations)

159. The New York Controlled Substances Act (““NYCSA”), NYS Public Health Law
Article 33, § 3300 et seg., provides, in relevant part, that “No person shall manufacture or distribute
a controlled substance in this state without first having obtained a license to do so from the
department.” NYSCA § 3310(1). For purposes of the NYSCA, a “person” is defined as “individual,
institution, corporation, government or governmental subdivision or agency, business trust, estate,
trust, partnership or association, or any other legal entity.” NYSCA § 3302(25).

160. Similarly, Rule 80.22 of the New York Department of Health Rules and
Regulations provides, in part, that drug wholesalers “shall establish and operate a system to
disclose to the licensee suspicious orders for controlled substances and inform the department of
such suspicious orders. Suspicious orders shall include, but not be limited to, orders of unusual size,
orders deviating substantially from a normal pattern, and orders of unusual frequency.”

161. The New York Department of Health Rules require manufacturers of controlled

substances to “keep records of all controlled substances manufactured, received, disposed of
33

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 34 of 41

or distributed by them, which shall include date of manufacture, type and quantity of drug
manufactured.” Rule 80.23. And “Distributors, importers and exporters shall keep records of
all controlled substances received, disposed of or distributed by them.” Rule 8.23(b).

162. Defendants, as distributors ofcontrolled substances, are expected to comply both with
the laws of the State into which they distribute controlled substances and with industry custom and
standards. In the instant case, New York law and the standard of conduct for Defendants’ industry
require that the Defendants know their customers, which includes inter alia, an awareness of the
customer base, knowledge of the average prescriptions filled each day, the percentage of controlled
substances compared to overall purchases, a description ofhow the dispenser fulfills its responsibility
to ensure that prescriptions filled are for legitimate medical purposes, and identification of physicians
and bogus centers for the alleged treatment of pain that are the dispenser’s most frequent prescribers.

163. Defendants have failed to diligently respond to the suspicious orders which Defendants
have filled.

164. Defendants have failed to provide effective controls and procedures to guard against
diversion of controlled substances in contravention of New York law.

165. Defendants have willfully turned a blind eye towards the actual facts by regularly
distributing large quantities of controlled substances to retailers and dispenser who are serving a
customer base comprised of individuals who are themselves abusing and/or dealing prescription
medications, many of whom are addicted and all of whom can reasonably be expected to become
addicted. Defendants negligently acted with others to violate New York’s drug laws, dispensing
controlled substances for illegitimate medical purposes, operating bogus pain clinics which do little more
than provide prescriptions for controlled substances and thereby creating and continuing addictions to
prescription medications in this state.

34

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 35 of 41

166. Defendants have, by their acts and omissions, proximately caused and substantially
contributed to damages to the Village of Wappingers Falls by violating New York law, by creating
conditions which contribute to the violations of New York laws by others, and by their negligent and/or
reckless disregard of the customs, standards and practices within their own industry.

167. The Village of Wappingers Falls seeks to restrain the violations of New York law.

168. The Village of Wappingers Falls has, in the past, sustained enormous damages as the
proximate result of the failure by Defendants to comply with the New York Controlled Substance
Act and the Rules and Regulations of the New York Department of Health. Unless restrained by
injunctive relief, the Village of Wappingers Falls will continue to suffer losses as the proximate
result of the failure by Defendants to monitor and to disclose suspicious orders of controlled
substances.

169. Plaintiff has suffered irreparable harm and will in the future continue to suffer
irreparable harm unless Defendants are restrained by an injunction.

170. A lawsuit for damages for past losses as sustained by the Village of Wappingers Falls
is an inadequate remedy to prevent future losses which will result from the failure by Defendants
to comply with New York law.

COUNT IV.
DECEPTIVE TRADE PRACTICES ACT N.Y. GBL § 349
(Against All Defendants)

171. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully
set forth here, and further alleges as follows.

172. New York General Business Law Section 349 (“GBL § 349”) declares unlawful
“[d]eceptive acts or practices in the conduct of any business, trade, or commerce or in the furnishing

of any service in this state...”

35

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 36 of 41

173. Each Defendant represented that opioids had certain characteristics, approvals, uses,
and benefits that were false and failed to report and/or prevent the diversion of highly addictive
prescription drugs to illegal sources.

174. The Defendants also omitted material facts, causing confusion or misunderstanding
as to approval or certification of goods or services.

175. The Defendants failed to disclose the material facts that, inter alia, they were not in
compliance with laws and regulations requiring that they maintain a system to prevent diversion, protect
against addiction and severe harm, and specifically monitor, investigate, report, and refuse suspicious
orders. But for these material factual omissions, Defendants would not have been able to sell opioids,
and the Distributor Defendants would not have been able to receive and renew licenses to sell opioids.

176. Defendants’ unfair, deceptive, and unconscionable representations, concealments,
and omissions were reasonably calculated to deceive the State, the public, Plaintiff's Community,
and Plaintiff.

177. Defendant’s unfair, deceptive, and unconscionable representations, concealments,
and omissions were consumer-oriented.

178. As described more specifically above, Defendants’ representations, concealments,
and omissions constitute a willful course of conduct which continues to this day.

179. Because of the dangerously addictive nature of these drugs, the Defendants’
manufacturing, marketing, sales, and/or distribution practices unlawfully caused an opioid and heroin
plague and epidemic in the State and Plaintiff s Community. Each Defendant had a non-delegable duty
to guard against and prevent the diversion of prescription opioids to other than legitimate medical,

scientific, and industrial channels.

36

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 37 of 41

180. The conduct of Defendants alleged herein constitutes recurring, “unlawful”
deceptive acts and practices in violation of GBL § 349, and as such, Plaintiff seeks monetary
damages and the entry of injunctive relief against Defendants.

181.  Asalleged herein,each Manufacturer Defendant wrongfully represented that the opioid
prescription medications they manufactured, marketed, and sold had characteristics, uses, or benefits
that they do not have.

182. The Manufacturer Defendants also wrongfully misrepresented that the opioids were
safe and effective when such representations were untrue, false, and misleading.

183. The Manufacturer Defendants also used exaggeration and/or ambiguity as to material
facts and omitted material facts, which tended to deceive and/or did in fact deceive.

184. The Manufacturer Defendants made deceptive representations about the use of opioids
to treat chronic non-cancer pain. Each Manufacturer Defendant also omitted or concealed material
facts and failed to correct prior misrepresentations and omissions about the risks and benefits of
opioids. Each Manufacturer Defendant’s omissions rendered even their seemingly truthful statements
about opioids deceptive.

185. Because of the dangerously addictive nature of these drugs, which the Manufacturer
Defendants concealed and misrepresented, they lacked medical value, and in fact caused addiction
and overdose deaths; therefore, Defendants’ sales and marketing of opioids constituted a violation of
State law.

186. Because of the dangerously addictive nature of these drugs, the Manufacturer
Defendants’ marketing, sales, and distribution practices unlawfully caused an opioid and heroin
plague and epidemic in the State and Plaintiff's Community. Each Defendant had a non-delegable
duty to guard against and prevent the diversion of prescription opioids to other than legitimate

37

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 38 of 41

medical, scientific, and industrial channels.

187. As alleged herein, each Distributor Defendant wrongfully represented that the opioid
prescription medications they manufactured, marketed, and sold had characteristics, uses, or benefits
that they do not have.

188. The Distributor Defendants also wrongfully misrepresented that the opioids were safe
and effective when such representations were untrue, false, and misleading.

189. The Distributor Defendants also used exaggeration and/or ambiguity as to material facts
and omitted material facts, which tended to deceive and/or did in fact deceive.

190. The Distributor Defendants made deceptive representations about the use of opioids to
treat chronic non-cancer pain. Each Distributor Defendant also omitted or concealed material facts and
failed to correct prior misrepresentations and omissions about the risks and benefits of opioids. Each
Manufacturer Defendant’s omissions rendered even their seemingly truthful statements about opioids
deceptive.

191. Because of the dangerously addictive nature of these drugs, which the Distributor
Defendants concealed and misrepresented, they lacked medical value, and in fact caused addiction and
overdose deaths; therefore, Defendants’ sales and marketing of opioids constituted a violation of State
law.

192. Because ofthe dangerously addictive nature ofthese drugs, the Distributor Defendants’
marketing, sales, and distribution practices unlawfully caused an opioid and heroin plague and
epidemic in the State and Plaintiff's Community. Each Defendant had a non-delegable duty to guard
against and prevent the diversion of prescription opioids to other than legitimate medical, scientific,

and industrial channels.

38

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 39 of 41

193. Plaintiffseeks an injunction preventing Defendants fromcontinuing tomakestatements
in violation of N.Y. GBL § 349.

194. Plaintitf seeks recovery of costs and attorneys’ fees in accordance with N.Y. GBL §
349(h).

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that this Court grant the following relief:

A. entering Judgment in favor of Plaintiff in a final order against each of the Defendants;

B. enjoining the Defendants and their employees, officers, directors, agents, successors,
assignees, merged or acquired predecessors, parent or controlling entities, subsidiaries, and all other
persons acting in concert or participation with it, from engaging in unfair or deceptive practices in

violation of law and ordering a temporary, preliminary or permanent injunction;

C, ordering that Defendants abate the ongoing public nuisance caused by the opioid
epidemic;
D. ordering that Defendants compensate Plaintiff for the costs to abate the ongoing

public nuisance caused by the opioid epidemic;

E. ordering Defendants to fund an abatement fund for the purposes of abating the opioid
nuisance;
F. awarding actual damages, treble damages, injunctive and equitable relief, forfeiture

as deemed proper by the Court, and attorney fees and all costs and expenses of suit to the extent
permitted by law;

G. awarding Plaintiff the damages caused by the opioid epidemic, including (i) costs for
providing medical care, additional therapeutic and prescription drug purchases, and other treatments
for patients suffering from opioid-related addiction or disease, including overdoses and deaths; (ii)

39

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 40 of 41

costs for providing treatment, counseling, and rehabilitation services; (iii) costs for providing
treatment of infants born with opioid-related medical conditions; (iv) costs for providing care for
children whose parents suffer from opioid related disability or incapacitation; and (v) costs
associated with law enforcement and public safety relating to the opioid epidemic;

H. awarding judgment against the Defendants requiring Defendants to pay punitive
damages; and

I. granting Plaintiff (i) the cost of investigation, reasonable attorneys’ fees, and all costs
and expenses; (ii) pre-judgment and post-judgment interest; and (iii) all other relief as provided by law

and/or as the Court deems appropriate and just.

40

 
Case 7:19-cv-08678 Document1 Filed 09/18/19 Page 41 of 41

Dated: September 18, 2019

THE SULTZER LAW GROUP, P.C.
By: /s/ Jason P. Sultzer

Jason P. Sultzer

Janine Pollack

Michael Liskow

Jeremy Francis

85 Civic Center Plaza, Suite 200
Poughkeepsie, New York 12601
Tel: (845) 483-7100

Fax: (888) 749-7747
sultzerj(@thesultzerlawgroup.com
pollackj@thesultzerlawgroup.com
liskkowm(@thesultzerlawgroup.com
francisj@thesultzelawgroup.com

TATE LAW GROUP, LLC

By: /s/ Mark A. Tate

Mark A. Tate

2 East Bryan Street, Suite 6000
Savannah, GA 31401

Tel: 912-234-3030

Fax: 912-234-9700

4]

 
